Citation Nr: 0729127	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  06-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an extraschedular evaluation in excess of 
the 30 percent initial evaluation assigned for irritable 
bowel syndrome (IBS).

2.  Entitlement to service connection for a left wrist 
ganglion cyst.

3.  Entitlement to service connection for scar tissue, 
claimed as residuals of a circumcision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from 1977 to 2003, a period of 
more than 26 years.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which granted 
service connection for IBS and assigned an initial 10 percent 
evaluation, and which denied service connection for a left 
wrist ganglion cyst and for scar tissue, claimed as residuals 
of a circumcision.  The RO subsequently increased the initial 
evaluation for IBS to 30 percent.

During the pendancy of this appeal, jurisdiction of the 
veteran's claims files was transferred, and his appeal now 
comes to the Board from the Reno, Nevada RO.

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in May 2007 by 
the undersigned.

The claim for service connection for a left wrist ganglion 
cyst the claim for an initial extraschedular evaluation in 
excess of 30 percent for irritable bowel syndrome (IBS) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

Resolving any reasonable doubt in the veteran's favor, the 
veteran has subcutaneous scar tissue or an inclusion cyst on 
the ventral aspect of the penis, in addition to expected 
surgical residuals of circumcision, as well as subjective 
complaints of loss of sensitivity.  


CONCLUSION OF LAW

The criteria for service connection for an inclusion cyst or 
scar tissue on the ventral aspect of the penis, including as 
residual to circumcision, are met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for residuals of a circumcision, claimed as a cyst 
or scar.  The veteran's service medical records confirm that 
he underwent circumcision in service in January 1981.  A 
large hematoma developed, which resulted in sloughing of skin 
in area approximately 3 cm by 2 cm.  After the skin re-
epithelialized, the veteran developed phimosis.  For purposes 
of information only, and without reliance thereon, the Board 
notes that phimosis is defined as narrowness of the opening 
of the prepuce, that is, the foreskin.  Dorland's Illustrated 
Medical Dictionary 1368, 1440 (28th ed. 1994).  

The circumcision was revised in October 1982.  In July 1989, 
a small inclusion cyst on the ventral aspect of the veteran's 
penis was noted.  A September 1993 periodic examination noted 
that the veteran's circumcision was healing well.  No report 
of medical examination for separation is included in the 
service medical records, but a medical history dated in 
February 2003 is devoid of discussion of the veteran's 
circumcision.  

At the time of VA examination conducted in August 2003, the 
examiner stated that there was a mass of what felt like 
subcutaneous scar tissue on the distal ventral side of the 
veteran's penis, in addition to normal post-circumcision 
scarring.  The report of May 2006 VA examination stated that 
the veteran's penis appeared normal.  

During his May 2007 hearing before the Board, the veteran 
testified that, in addition to a small pea-sized mass, which 
he had been told was probably scar tissue, he had a loss of 
sensitivity due to the revision of the circumcision.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.   In 
order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The examiner who conducted the August 2003 VA examination 
described a small mass on the ventral aspect, the same area 
of the penis that an inclusion cyst was noted in service.  
Regardless of the diagnosis assigned, the scar tissue or cyst 
on the ventral aspect of the veteran's penis was first noted 
in service, and was again noted after the veteran's service.  
Although the examiner who conducted the 2006 VA examination 
described the veteran's penis as normal, the veteran 
testified that the mass in his penis was still present, 
unchanged in size, in 2007.  Although the veteran's testimony 
does not establish the appropriate medical diagnosis, the 
veteran is competent to testify as to his observation that a 
small area of unusual or atypical tissue at a certain area on 
his penis had not resolved.  38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

As the finding of a cyst or subcutaneous scar tissue on the 
ventral aspect of the penis was first noted in service, and 
remains present, the Board finds that the requirements for 
service connection have been met.  The veteran is entitled to 
service connection for an inclusion cyst or scar tissue on 
the ventral aspect of the penis, including as residual to 
circumcision.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Because the 
determination on the claim addressed above is favorable to 
the veteran, no further discussion of the VCAA is required.  


ORDER

Service connection for an inclusion cyst or scar tissue on 
the ventral aspect of the penis, including as residual to 
circumcision, is granted.  


REMAND

In his December 2003 substantive appeal, the veteran 
requested a Travel Board hearing, and requested a hearing at 
the local RO.  In October 2004, the veteran specifically 
reiterated his desire to have a hearing before the local RO 
prior to his hearing before the Board.  In January 2006, the 
RO noted that the requests for both a local hearing as well 
as a Travel Board hearing remained pending.  The record 
before the Board on appeal does not include evidence that the 
veteran withdrew the request for a local hearing before the 
RO.  Although the veteran was afforded a Travel Board 
hearing, he is entitled to a local hearing if he still so 
desires.  The claim must be Remanded.

The veteran contended that a ganglion cyst on the left wrist 
becomes symptomatic and apparent at times, depending on his 
activities.  The veteran testified that he had not sought 
private or VA treatment since service, because he had been 
advised as to how to treat the symptoms, such as with 
splinting and rest.  The veteran should be advised to submit 
objective evidence of such left wrist symptoms, including 
medical evidence that such left wrist symptoms are due to a 
ganglion diagnosed in service, rather than some other cause.  
The veteran should have an opportunity to seek VA or private 
medical examination during a flare-up of left wrist symptoms.  

In an April 2007 statement, the veteran's representative 
contended that the veteran's symptoms had increased in 
severity since the rating decision which increased the 
initial evaluation for IBS to 30 percent, the maximum 
schedular evaluation.  The veteran should be offered the 
opportunity to provide employment medical leave records 
showing sick leave or medical leave usage or other evidence 
reflecting the impact of his disease on his employment.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to clarify, in 
writing, whether he still desires a hearing 
before the local RO.  If so, such hearing 
should be scheduled.

2.  The veteran should be offered the 
opportunity to provide employment medical 
leave records showing sick leave or medical 
leave usage or other evidence reflecting the 
impact of his disease on his employment, or 
any other evidence reflecting a consequence or 
symptom of IBS not addressed in the schedular 
criteria.

3.  The veteran's current VA clinical records 
from May 2006 to the present should be 
obtained.  Also obtain any other evidence 
identified as relevant by the veteran during 
the course of the remand, provided that any 
necessary authorization forms are completed.

4.  The veteran should be afforded the 
opportunity to obtain medical evidence 
diagnosing recurrence of a left ganglion cyst 
during a flare-up.  

5.  After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed and the 
claim should be readjudicated.  If the claim 
is not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


